Tom Glaze, Judge, concurring. I concur in the result reached by the majority court. Pursuant to Rule 8 of the Rules of the Supreme Court and Court of Appeals, there is no question that once an appeal has been docketed in our court, we may stay a trial court’s order pending a final determination on appeal. In custody cases, our appellate courts have been reluctant to stay chancery proceedings. See Goodin v. Goodin, 240 Ark. 541, 400 S.W. 2d 665 (1966). We most often defer to the chancellor’s superior position to decide parents’ custodial rights to children since the trial judge can weigh credibility and the demeanor of the witnesses. Importantly, the court retains continuing jurisdiction in these chancery actions so where substantial changes in circumstances exist, the trial judge may change his custodial order if he determines it is in the best interest of the children. This simply is not true in adoption proceedings. In adoption proceedings, the probate court is requested to establish a legal relationship between the adopting parents and the child or children to be adopted. Possessory custodial rights awarded by a probate court are only incidental to the establishment of parental rights under our Revised Uniform Adoption Code. Additionally, the legal rights of the natural parents are terminated at the same time. Once a final decree is entered, the court does not retain continuing jurisdiction to modify possessory custodial rights when changes of circumstances occur in the future. To emphasize the obvious, there is a marked difference in custody and adoption proceedings. Since adoption proceedings have a finality that is not characteristic of custody actions, I believe this factor alone is sufficient to view this appeal in a different manner than if we were considering an appeal from a custody order. Moreover, the underlying difference in the nature of the two actions also dictates that we review this cause from a different perspective. For instance, the normal set of facts in custody actions involve a dispute : between natural or adoptive parents who have had contact with their child. Here, however, appellants are the only parents this minor child has ever known, but appellants were never related to the child except by virtue of the lower court’s decree of adoption. This infant child was delivered to appellants at the time of birth, and the natural mother, appellee, has not seen him since that time. In my opinion, these facts alone warrant a stay of the lower court’s order pending this appeal. Suffice it to say, that the trial court, in its decision to set aside its prior decree of adoption in favor of appellants, made no findings that the best interests of the minor child dictated the child be placed with appellee. The only basis for setting aside the adoption decree was the court’s finding that appellee did not give a “knowing consent” to the adoption. After a review of the record before us, I agree with the majority that maintaining the status quo in this cause will minimize the emotional trauma this infant will face during the pendency of this adoption proceeding on appeal. Obviously, it is in the best interest of this baby to change hands between the warring parties as few times as possible. This matter has been somewhat complicated by the fact that during oral argument before this court the parties’ attorneys noted that the trial court presently has scheduled a hearing for April 5, 1982, to determine whether appellants are in contempt of the trial court’s order and to consider their application to that court for a stay of the court’s order. Although the record is silent on the subject, it was suggested by counsel that appellants may be in hiding until our court decides whether to stay the lower court’s order. Of course, when this appeal was docketed, our court obtained jurisdiction to grant appellants’ motion for a stay. Nevertheless, the contempt proceeding is apparently still scheduled. One of my colleagues dissents from this court’s decision to stay the court’s order and in a written opinion, he contends that our court should reinvest jurisdiction with the trial court. This would, I suppose, permit that court to consider the appellants’ stay motion. At the.same time, he believes we should also direct the trial court to defer any contempt hearing for a period of fifteen days after that court enters its order on the application for stay. I strongly disagree that such a procedure should be followed. First, counsel for both parties indicated during oral argument that the trial judge had already summarily denied the granting of applicants’ motion for a stay. It would be a useless act for us to defer this matter to the trial court for this purpose, nor do I think it is otherwise required by law. Secondly, I do not Relieve that we have any legal authority to prohibit a trial court from conducting a contempt hearing under the circumstances of this case. Whether appellants have violated a court order is a matter which must be addressed by the trial court, and we are in no position to interfere with that proceeding. The only issue we have before us at this time is whether the prior court’s order setting aside its adoption decree should be stayed. If a contempt hearing is held and the trial court affirmatively disposes of the contempt issue, either or both of the parties may then choose to appeal that decision. But until then, this court has no jurisdictional authority to intervene in the trial court’s hearing concerning an issue which has not yet been reached or decided by the lower court. The dissenting opinion also voices a concern that the appellants and the minor child could end up in jail. Under the present state of this case, I find it most difficult to believe this can occur. Since we have stayed the lower court’s order, civil contempt is no longer an issue. On the other hand, if appellants are found in criminal contempt of the court’s order, they have a right to appeal and post a supersedeas bond pending that appeal. I do not believe we should anticipate or pre-judge what may occur at any future hearing to be held by the trial court. Regardless of what occurs, the parties have available remedies which they may pursue to alleviate incarceration pending appellate review of any decision rendered at a contempt proceeding. The manner in which the majority proposes to handle this cause on appeal protects the interests of the appellants and appellee and at the same time recognizes the best interests of the eleven month old baby boy. Under the procedure proposed by this court, the parties may raise and argue each issue as it arises. We may then consider each legal question posed and decide the relative rights of the parties in a calm and deliberate manner. I am authorized to state that Judge Corbin joins in this concurring opinion.